GARRETT, Judge,
dissenting.
I believe the trial court erred in granting appellee’s motion to suppress.
The issue was whether officer Dabe (Dabe) had reasonable suspicion to “stop and frisk” appellee.
Sometime around 3 o’clock in the morning, Fort Lauderdale police received a report of “shots fired.” The caller could not pinpoint the exact location of the shots. The dispatcher assigned Dabe to investigate. On route, Dabe noticed appellee standing on a corner in a known drug area about two blocks away from the reported area. Dabe watched appellee put something in his pocket and walk toward a nearby house. Dabe shined his police car spotlight on appellee. After no one answered appellee’s knocks on the front door of the house, he walked to the yard and stood in the shadow of a tree. Dabe observed appellee move his hand and drop something “small and light in color” to the ground. Dabe believed the object might be rock cocaine and ordered appellee to stop and approach his car. Appellee dropped a second object. When questioned as to what he was doing, appellee mumbled a response. Dabe told him to place his hands on the hood of the police car. Appellee spit out a vial during a “pat down” search for weapons. Based on his training and experience, Dabe recognized the vial contained cocaine rocks and arrested appellee. A struggle followed as did more charges. Nothing was found in the areas where Dabe thought appellee dropped the objects. The trial court suppressed the cocaine rocks finding Dabe did not have “sufficient ... founded suspicion” to justify the “stop and frisk.”
I would reverse as I believe the totality of the circumstances satisfied Terry. The investigatory stop was justified. Dabe acted reasonably and had a well-founded suspicion that appellee was committing the crime of possessing cocaine. Gunshots had been fired in the general area. The “pat down” was both legal and prudent to insure Dabe’s safety. By spitting out the vial, appellee exposed the voluntarily abandoned contraband to “plain view.” Dabe legally seized the cocaine.